DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2021 and 06/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/02/2021.  These drawings are acceptable.

Claims Status
Claims 1-19 are pending for examination in this Office action.

Double Patenting
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,636,306 . Although the claims at issue are not identical, they are not patentably distinct from each other. In the cited patent, the disclosed MEMS processor is an inertial measurement unit that comprises at least one accelerometer and at least one gyroscope, the MEMS processor generates movement data streams associated with the vehicle and is not patentably distinct. 

Examiner’s Note
As per claim 17, the claimed “vehicle use event” is interpreted as “initiation of a legal parking event for the vehicle” or “the vehicle begins using/occupying a legal parking”. If Applicant intends to have this/these limitation(s) interpret differently, the claims 17-19 need to be canceled or cancelling and filing a divisional application including claims 17-19 since the scope of such interpretation would warrant a Restriction/Election requirement for these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688